Case 4:17-cv-01892-HSG Document 302-7 Filed 07/03/19 Page 1 of 3




                    Exhibit F
               Case 4:17-cv-01892-HSG Document 302-7 Filed 07/03/19 Page 2 of 3

                                                      REDACTED
10/16/2017                                                       Re: BlackRock 401k litigation



REDACTED                                                                     Lauren Slayton         REDACTED


  Re: BlackRock 401k litigation
  Lauren           REDACTED                                                                      Tue, Jun 13, 2017 at 4:13 PM
  To: Lauren Slayton    REDACTED


    Sent from my iPhone

    Begin forwarded message:


             From:                 REDACTED
             Date: June 13, 2017 at 3:59:00 PM PDT
             To: Lauren          REDACTED
             Subject: Re: BlackRock 401k litigation


             Ok here's the deal. Click on REDACTED and enter your information, and the law firm who is
             representing the class will be in touch. I think it is worth exploring! They are alleging that
             BlackRock violated their ERISA duties by investing employee 401k savings almost all in blackrock
             funds, so the class wants to recover losses from excessive fees and losses. You never know how it
             could pan out. Let me know what happens!
             xoxo

             On Tue, May 30, 2017 at 10:09 AM,                  REDACTED                       wrote:
              it would be my personal pleasure to see if you could get money out of those guys!! let me see
              what I can find out...

               On Mon, May 29, 2017 at 9:03 AM, Lauren                REDACTED                  wrote:
                I was mortified! And then remembered they fired all the people I know. Satan's dark forces in
                soccer shorts. I was there then but I don't see if there is anywhere to opt in to some sort of
                action. I'd love free money from those assholes!

                 Sent from my iPhone

                 > On May 29, 2017, at 7:24 AM,                       REDACTED                        wrote:
                 >
                 > Oh good point!! I can't remember what year you girls both left that crazy place! REDACTED we
                 had girls dinner last Monday at Perry's and the entire blackrock soccer team came prancing in.
                 Lauren had to hide!!
                 >
                 >> On May 29, 2017, at 1:02 AM,                        REDACTED                         wrote:
                 >>
                 >> I hadn't but it looks like it is from 2011 to now. Lauren were you still there in 2011?
                 >>
                 >> Sent from my iPhone
                 >>
                 >>> On May 28, 2017, at 12:40 AM,                       REDACTED                         wrote:
                 >>>
                 >>> Did you guys see this?
                 >>>
                 >>>                            REDACTED
                 >>


                                                     REDACTED                                                            … 1/2
             CONFIDENTIAL                                                                            BRPL_000308
               Case 4:17-cv-01892-HSG Document 302-7 Filed 07/03/19 Page 3 of 3

                                         REDACTED
10/16/2017                                          Re: BlackRock 401k litigation




                                        REDACTED                                                  2/2
             CONFIDENTIAL                                                           BRPL_000309
